                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   NIKIE KING,                                               CASE NO. C19-1824-JCC
10                              Plaintiff,                     ORDER OF TRANSFER
11          v.

12   STATE OF FLORIDA et al.,

13                              Defendants.
14

15          Plaintiff Nikie King filed a motion for leave to proceed in forma pauperis and a proposed
16   pro se complaint naming as Defendants the State of Florida; the U.S. Urban League in West
17   Palm Beach, Florida; Gayle Jenkins of TIC Properties in Palm Beach, Florida; the City of
18   Boynton Beach, Florida; and the Senator Philip D. Louis Center, a Florida corporation with a
19   principle place of business in Washington, D.C. (Dkt. Nos. 1, 8.) Although the complaint’s
20   factual allegations are unclear, they appear to relate to the actions that several judges in Florida
21   took in connection with a proceeding in Florida state court. (See Dkt. Nos. 1-2, 1-5) (attached
22   complaint of judicial misconduct and order regarding the dismissal of a Florida case). This is the
23   second time Plaintiff has recently filed a complaint in this district naming defendants residing in
24   Florida for acts that occurred in Florida. See King v. Palm Beach County, C19-1543-JCC.
25          It is clear from the face of the complaint that Plaintiff and Defendants are residents of
26   Florida. It is also clear that the events giving rise to Plaintiff’s claims occurred in Palm Beach,


     ORDER OF TRANSFER
     C19-1824-JCC
     PAGE - 1
 1   Florida. Therefore, venue is proper in the United States District Court for the Southern District of

 2   Florida, not in the Western District of Washington. See 28 U.S.C. § 1391(b).

 3          When a case is filed in the wrong district, the district court “shall dismiss, or if it be in the

 4   interest of justice, transfer such case to any district or division in which it could have been

 5   brought.” 28 U.S.C. § 1406(a). The Court concludes it is in the interest of justice to transfer the

 6   instant action so that the Southern District of Florida can screen the case under its own

 7   requirements and 28 U.S.C. § 1915(g).

 8          Accordingly, the Court TRANSFERS this case to the United States District Court for the
 9   Southern District of Florida. The Clerk is DIRECTED to take the steps necessary to transfer this
10   case. The Clerk is further DIRECTED to send copies of this order to Plaintiff.
11          DATED this 20th day of February 2020.




                                                            A
12

13

14
                                                            John C. Coughenour
15                                                          UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26


     ORDER OF TRANSFER
     C19-1824-JCC
     PAGE - 2
